DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8,233,257) in view of Spalding (US 2014/0152280).
Regarding amended Claim 1, closest prior art of record considered, Hasegawa et al. (US 8,233,257) discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 

a sense transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and sense transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the sense transistor coupled  to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); and 
a sense resistor (comprising R1, Figures 1-5) coupled to the second current terminals of the first and second transistors and the second current terminal of the sense transistor (sense resistor comprising R1 coupled between the first current  terminal of Tr1 and the first current/drain terminals of Tr2 and Tr3, Figures 1-5); 
wherein the first and second transistors are configured such that during a first mode of operation, current to a load flows through the first and second transistors (Column 1, line 55 – Column 2, line 6, Column 3, lines 49-59), and during a second mode of operation, current to a load is discontinued through the first transistor yet flows through the second transistor (Column 2, lines 7-17, Column 3, lines 55-63). 

Spalding discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, S2, SN are coupled to Vs, 26, Figure 2), and a second current terminals of the transistors are coupled to an output of the circuit ( source terminals of S1, S2, SN are coupled to an output 28 of the circuit, Figure 2), and a sense resistor coupled to the first terminals of the first second and the sense transistors (sense resistor 20 coupled to the drain terminals of S1, S2, and SN, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the second current terminals of the first transistor and the second transistor in the circuit of Hasegawa, to the output similarly to that of the first transistor as taught by Spalding, to directly control the output using the first and second transistors also and to provide the sense resistor coupled to the first drain terminal of the third transistor as taught by Spalding and further locate the sense resistor to directly sense the current through sense transistor. 
Regarding Claim 8, combination of Hasegawa and Spalding discloses the circuit of Claim 1, further including a comparator (1, Figures 1-5) having first and second inputs, the first input coupled to the first current terminal of the third transistor and to the sense resistor (a first/positive input of 1 coupled to R1 and drain terminal of Tr1 via R1, .
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8,233,257) in view of Spalding (US 2014/0152280) and Hebenstreit (US 4, 760, 293).
Regarding Claim 2, combination of Hasegawa and Spalding discloses the circuit of Claim 1, further including elements coupled to the control inputs of the first and second transistors (comprising Tr12 coupled to the control input of the first transistor Tr2 and current source coupled to the control input of the second transistor Tr3 with common node via VDD). combination of Hasegawa and Spalding does not disclose a diode coupled between the control inputs of the first and second transistors.
Hebenstreit discloses switching circuit comprising a first and second gate coupled transistors (comprising 3, 2, Figure 2) including a delay element comprising a diode coupled between the control inputs of the first and second transistors (delay element comprising diode 9 coupled between the gate/control input of 3 and 2, Figure 2, Claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a diode as taught by Hebenstreit, to provide a desired delay in switching the transistors (diode providing a voltage drop/difference seen by the gate of the transistors).  
Regarding Claim 3, combination of Hasegawa, Spalding and Hebenstreit discloses the circuit of Claim 2, wherein the diode has an anode and cathode, the anode is coupled to the control input of the first transistor and the cathode is coupled to 
Regarding Claim 4, combination of Hasegawa, Spalding and Hebenstreit discloses the circuit of Claim 2, further including a fourth transistor coupled between a second power supply node and the control input of the second transistor (comprising Tr12 coupled between a second power supply node VDD and the control input of the second transistor Tr3 via Tr2, Figure 1 of Hasegawa).  
Regarding Claim 5, combination of Hasegawa, Spalding and Hebenstreit discloses the circuit of Claim 4, wherein the second power supply node is configured to have a higher voltage than the first power supply node (VDD voltage higher than ground voltage, Figures 1-5 of Hasegawa)
Regarding Claim 6, combination of Hasegawa, Spalding and Hebenstreit discloses the circuit of claim 4, wherein the fourth transistor is configured to be off during the first mode of operation, and on during the second mode of operation (Hasegawa, Column 1, line 55 – Column 2, line 19).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8,233,257) in view of Spalding (US 2014/0152280) and Kreuter et al. (US 2015/0280425).
Regarding Claim 7, combination of Hasegawa and Spalding discloses the circuit of Claim 1, wherein the first transistor being a buffer transistor and second transistor 
Kreuter discloses a circuit (Figure 13 for example) comprising a first transistor (130, Figure 13) and an additional transistor in parallel with the first transistor (131 in parallel with 130, Figure 13) including a resistor in the current sensing path (132, Figure 13), for driving a load (422 in Figure 4), wherein the size of the additional transistor is smaller than the first transistor (Paragraph 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the second transistor in the combination, having the resistor in series in the current path, of smaller size than that of the first transistor to control the current through the transistors (current path via Tr2 and via Tr3) relative to each other. 
Claims 9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8,233,257) in view of Spalding (US 2014/0152280), Kreuter et al. (US 2015/0280425) and Esumi et al. (US 2012/0098517).
Regarding Claim 9, Hasegawa et al. discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 
a second transistor (Tr3, Figures 1-5) having a control input (input provided to the gate terminal of Tr3, Figures 1-5), and first and second current terminals (drain and 
a sense transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and sense transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the sense transistor coupled to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); and 
a sense resistor (comprising R1, Figures 1-5) coupled to the second current terminals of the first and second transistors and the second current terminal of the sense transistor (sense resistor comprising R1 coupled between the first current terminal of Tr1 and the first current terminals of Tr2 and Tr3, Figures 1-5); and 
a comparator having first and second inputs (comparator 1 having positive and negative inputs, Figures 1-5), the first input coupled to the second current terminal of the third transistor and to the sense resistor (the first/positive input of 1 coupled the second current terminal of Tr1, Figures 1-5), and the second input configured to receive a reference voltage (the second/negative input of 1 coupled to Vref, Figures 1-5); 
wherein the first and second transistors are configured such that during a first mode of operation, current does not flow through the first transistor and continues to 
Hasegawa does not specifically disclose that a size of the second transistor being smaller than a size of the first transistor, the second current terminals of the first, second transistors coupled to the output being direct, and the second operation mode being an overcurrent protection test mode. 
Kreuter discloses a circuit (Figure 13 for example) comprising a first transistor (130, Figure 13) and an additional transistor in parallel with the first transistor (131 in parallel with 130, Figure 13) including a resistor in the current sensing path (132, Figure 13), for driving a load (422 in Figure 4), wherein the size of the additional transistor is smaller than the first transistor (Paragraph 67). 
Spalding discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, S2, SN are coupled to Vs, 26, Figure 2), and a second current terminals of the transistors are coupled to an output of the circuit ( source terminals of S1, S2, SN are coupled to an output 28 of the circuit, Figure 2), and a sense resistor coupled to the first terminals of the first second and the sense transistors (sense resistor 20 coupled to the drain terminals of S1, S2, and SN, Figure 2).
Esumi discloses a circuit (Figures 1, 11) comprising a first transistor (15, Figure 11) and an additional transistor in parallel with the first transistor (25 in parallel with 15, Figure 11) including a resistor in the current sensing path (21, Figure 11), for driving a load (200, Figure 1, load coupled to 12, not shown in Figure 11), including a test pad 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the size of the transistors in the circuit of Hasegawa, relative to each other as taught by Kreuter , to control and/limit the current flow through the transistors relative to each other, to connect the second current terminals of the first transistor and the second transistor to the output similarly to that of the first transistor as taught by Spalding, to directly control the output using the first and second transistors also, to provide the sense resistor coupled to the first drain terminal of the third transistor as taught by Spalding and further locate the sense resistor to directly sense the current through sense transistor, and to configure the transistors in the circuit of Hasegawa by providing a test pad to provide test current to operate the circuit in an overcurrent protection mode (second operation mode being an overcurrent protection test mode) as taught Esumi, to adjust the circuit components/sensing elements to increase the accuracy of overcurrent detection and perform testing to determine repair/maintenance purposes.
Regarding Claim 12, in the combination, Hasegawa discloses the circuit of claim 9, further including a fourth transistor coupled between a second power supply node and the control input of the second transistor (comprising Tr12 coupled between a second power supply node VDD and the control input of the second transistor Tr3 via Tr2, Figure 1).  
Claim 13, in the combination, Hasegawa discloses the circuit of Claim 12, wherein the second power supply node is configured to have a higher voltage than the first power supply node (VDD voltage higher than ground voltage, Figure 1).
Regarding Claim 14, combination of Hasegawa, Spalding, Kreuter and Esumi discloses the circuit of Claim 12, wherein the fourth transistor is configured to be off during the overcurrent protection test mode (Hasegawa in the combination, Column 1, line 55 – Column 2, line 19).
Regarding Claim 15, combination of Hasegawa, Spalding, Kreuter and Esumi discloses the circuit of Claim 12, wherein, during a second mode of operation, the first, second, and sense transistors are configured to be on, and the fourth transistor is configured to be off (Column 1, line 55 – Column 2, line 6).
Regarding Claim 16, combination of Hasegawa, Spalding, Kreuter and Esumi discloses the circuit of Claim 12, wherein the circuit is an inductive and resistive load (Kreuter, 422, Figure 4, 913, 914, Figure 9) and other types of load (Paragraph 30). Combination of Hasegawa, Kreuter and Esumi does not specifically the circuit being a motor controller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the load in the combination as motor such that the circuit can be used as a motor controller.
Claims 10-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8,233,257) in view of Spalding (US 2014/0152280), Kreuter et al. (US 2015/0280425), Esumi et al. (US 2012/0098517) and Hebenstreit (US 4, 760, 293).
Claims 10-11 basically recite the limitations of Claims 2-3, except that the circuit of Claim 9 is recited. Therefore Claims 10-11 are rejected for the same reasons as for Claims 2-3.
Regarding amended Claim 17, Hasegawa et al. (US 8,233,257) discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 
a second transistor (Tr3, Figures 1-5) having a control input (input provided to the gate terminal of Tr3, Figures 1-5), and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the first current terminals of the first and second transistors coupled together at a first power supply node (a first current terminals of Tr2, Tr3 coupled to VDD, Figures 1-5);
a third transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and third transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the third transistor coupled  to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); and 

wherein the first and second transistors are configured such that during a first mode of operation, current to a load flows through the first and second transistors (Column 1, line 55 – Column 2, line 6), and during a second mode of operation, current to a load is discontinued through the first transistor yet flows through the second transistor (Column 2, lines 7-17, Column 3, lines 49-63). 
Hasegawa does not specifically disclose the second current terminals of the first, second transistors coupled to the output (being direct), a size of the second transistor being smaller than a size of the first transistor and a size of the third transistor being smaller than the size of the second transistor, and does not disclose a diode coupled between the control inputs of the first and second transistors, and the second operation mode being an overcurrent protection test mode.
Spalding discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, 
Kreuter discloses a circuit (Figure 13 for example) comprising a first transistor (130, Figure 13) and an additional transistor in parallel with the first transistor (131 in parallel with 130, Figure 13) including a resistor in the current sensing path (132, Figure 13), for driving a load (422 in Figure 4), wherein the size of the additional transistor is smaller than the first transistor (Paragraph 67). 
Hebenstreit discloses switching circuit comprising a first and second gate coupled transistors (comprising 3, 2, Figure 2) including a delay element comprising a diode coupled between the control inputs of the first and second transistors (delay element comprising diode 9 coupled between the gate/control input of 3 and 2, Figure 2, Claim 5).
Esumi discloses a circuit (Figures 1, 11) comprising a first transistor (15, Figure 11) and an additional transistor in parallel with the first transistor (25 in parallel with 15, Figure 11) including a resistor in the current sensing path (21, Figure 11), for driving a load (200, Figure 1, load coupled to 12, not shown in Figure 11), including a test pad (24, Figure 11) to configure the transistors in an overcurrent protection test mode (Paragraph 90). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to connect the second current terminals of the first 
Claims 18-20 basically recite the limitations of Claims 3-5, except that the circuit of Claim 17 is recited. Therefore Claims 18-20 are rejected for the same reasons as for Claims 3-5.
Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection necessitated by the amendments.
Applicant’s arguments toward Hasegawa reference, the primary reference applied in the 102 rejection of Claims and 8 and in the obviousness rejection of Claims 9, 17 and dependent claims, on Pages 8-11 of the Remarks are directed toward the new limitation of the second drain terminal connection of the first, second and third .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanase (US 2019/0288501) discloses a circuit in Figure 2 for example, comprising: a first transistor (Q9) having a control input (gate input from IN2), and first and second current terminals (drain and source terminals of Q9); a second transistor (Q8) having a control input (gate input from IN3), and first and second current terminals (drain and source terminals of Q8), the first current terminals of the first and second transistors coupled together at a first power supply node (drain terminals of Q9 and Q8 coupled to power supply node N11); a sense transistor (Q7) having a control input (gate input from IN1) and first and second current terminals (drain and source terminals of Q7), the second current terminals of the first, second, and third transistors coupled together (second terminals of Q9, Q8 and Q7 coupled together at ground); and a sense resistor (R3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/23/2022